Per Curiam,
All the questions necessarily involved in this appeal have been so fully considered and correctly disposed of by the court below that further discussion of them would serve no useful purpose. Our examination of the record has satisfied us that there is no error in the decree, or in the rulings leading up thereto. It may therefore be affirmed on the clear, concise and convincing opinion of the learned president of the 39th judicial district, who specially presided at the hearing.
Decree affirmed and appeal dismissed with costs to be paid by appellant bank.